In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1365V
                                          UNPUBLISHED


    RACHEL KELLOGG,                                             Chief Special Master Corcoran

                          Petitioner,                           Filed: January 18, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
      Petitioner.

Alexa Roggenkamp, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

      On October 13, 2020, Rachel Kellogg filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”), a defined Table Injury, after receiving the influenza (“flu”)
vaccine on November 23, 2019. Petition at 1, ¶ 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On December 20, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her SIRVA. On January 14, 2022, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded $57,500.00
for her pain and suffering and $4,299.79 for satisfaction of the State of New York Medicaid

1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E -
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all Section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
lien. Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees with the
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

      Pursuant to the terms stated in the attached Stipulation, I award $61,799.79 as
follows:

    1. A lump sum payment of $57,500.00 in the form of a check payable to
       Petitioner; and

    2. A lump sum payment of $4,299.79, representing reimbursement of a
       Medicaid lien for services rendered to Petitioner by the State of New York,
       in the form of a check payable jointly to Petitioner and New York Department
       of Health, and mailed to:

                                  New York Department of Health
                                        P.O. Box 415874
                                     Boston, MA 02241-5874

Stipulation at ¶ 8. Petitioner agrees to endorse the check to New York State Department
of Health for satisfaction of the Medicaid lien. This amount represents compensation for
all items of damages that would be available under Section 15(a). Id.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint f iling of notice
renouncing the right to seek review.


                                                     2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 RACHEL KELLOGG,

                Petitioner,                            No. 20-1365V
                                                       Chief Special Master Corcoran
 v.                                                    ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 13, 2020, Rachel Kellogg (“petitioner”), filed a Petition for compensation

under the National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or

“the Act”), 42 U.S.C. §§ 300aa-1 to -34. Petitioner alleges that she suffered a shoulder injury

related to vaccine administration (“SIRVA”) in her left shoulder as a result of an influenza

(“flu”) vaccine administered on November 23, 2019. Petition at 1. On December 17, 2021, the

Secretary of Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that

this case is appropriate for compensation under the terms of the Act, and on December 20, 2021,

the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation. ECF No. 24; ECF No. 26.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $57,500.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.      Medicaid Lien
       Respondent proffers that petitioner should be awarded funds to satisfy the State of New

York Medicaid lien in the amount of $4,299.79, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of New York may have against

any individual as a result of any Medicaid payments the State of New York has made to or on

behalf of petitioner from the date of her eligibility for benefits through the date of judgment in

this case as a result of her alleged vaccine-related injury suffered on or about November 23,

2019, under Title XIX of the Social Security Act.

       The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner be made through a lump

sum payment as described below:

       A.      A lump sum payment of $57,500.00, in the form of a check payable to

               petitioner, Rachel Kellogg; and

       B.      A lump sum payment of $4,299.79, representing compensation for satisfaction of

               the State of New York Medicaid lien, in the form of a check payable jointly to

               petitioner and:

                                 New York State Department of Health
                                        P.O. Box 415874
                                      Boston, MA 02241-5874

       Petitioner agrees to endorse the check to New York State Department of Health for

satisfaction of the Medicaid lien.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.



                                                  2
                              Respectfully submitted,

                              BRIAN M. BOYNTON
                              Acting Assistant Attorney General

                              C. SALVATORE D’ALESSIO
                              Acting Director
                              Torts Branch, Civil Division

                              HEATHER L. PEARLMAN
                              Deputy Director
                              Torts Branch, Civil Division

                              ALEXIS B. BABCOCK
                              Assistant Director
                              Torts Branch, Civil Division

                              /s/ Alexa Roggenkamp
                              ALEXA ROGGENKAMP
                              Trial Attorney
                              Torts Branch, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146
                              Benjamin Franklin Station
                              Washington, D.C. 20044-0146
                              (202) 616-4179
                              alexa.roggenkamp@usdoj.gov
DATED: January 14, 2022




                          3